DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	Figures 6 and 7 include detailed directional views of the varistor.  They require separate figure numbers (e.g. 6a, 6b and/or 6c).  Further, the specification requires a brief description each figures.   
Election/Restrictions
Claims 1-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 24, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “the zinc oxide particles include an additive comprising a metal oxide other than zinc oxide.”  It is unclear from the claim language if zinc oxide is necessary as the filler in claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-6 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tan et al., US Pub. 2009/0140833.
Regarding claim 5, Tan teaches a varistor (see at least paragraphs 0026-29, 0031, 0041 and 0047-0049 and see figures 1 and 2) comprising:
a body comprising a plurality of stacked polymer matrix film layers (polymer binder; see polymer materials in paragraph 0071), each film 14 having a filler comprising doped zinc oxide particles, metal particles or semi conductive particles dispersed therein (at least doped ZnO; see paragraphs 0026 to 0029 and 0071);
a plurality of interleaved inner electrodes 12 disposed between the film layers 14, a first set of alternating interleaved electrodes extending to a first side of the body (left side; see figure 1) and a second set of alternating interleaved electrodes extending to an opposite, second side of the body (right side);
a first end termination cap 16 disposed the first side of the body and electrically connected to the first set of alternating interleaved electrodes; and
a second end termination cap (also 16) disposed the second side of the body and electrically connected to the second set of alternating interleaved electrodes.
Regarding claim 6, Tan teaches the varistor wherein the filler comprises 10% to 70% by volume of each layer of the varistor (Tan teaches filler, ZnO of at least 80 percent. See paragraph 0026).
Regarding claim 8, Tan teaches the varistor, wherein the filler is substantially uniformly dispersed with the polymer matrix film layers (Tan teaches uniformed distribution, uniformed diameter and/or uniform distances for the filler particles.  See paragraphs 0028, 0035 and 0041.).
Regarding claim 9, Tan teaches the varistor, wherein the zinc oxide particles are doped with an aluminum, lithium or silver salt (at least aluminum and/or lithium; see paragraph 0027).
Regarding claim 10, Tan teaches the varistor, wherein the zinc oxide particles include an additive comprising a metal oxide other than zinc oxide (see sintering additives in paragraphs 0027-0029).
Regarding claim 11, Tan teaches a method of manufacturing a multi-layer polymer voltage-dependent resistor comprising (see at least paragraphs 0026-29, 0031, 0041 and 0047-0049 and see figures 1 and 2): 
mixing a filler comprising doped zinc oxide particles, other semi-conductive particles or metal particles (at least doped ZnO; see paragraphs 0026 to 0029, 0047, 0048 and 0071); 
mixing the filler with a polymer (polymer binder; see polymer materials in paragraph 0071) in a molten state to create a varistor ink (metal oxide, sinter additive and/or grain growth inhibitor additives are made into a wet slurry forming “an ink”; see at least paragraph 0048 and figure 2); 
iteratively: 
printing, using the varistor ink, a layer of polymer varistor composite film (printed tape; see paragraph 0048); 
allowing the layer of polymer varistor composite film to harden; and 
placing an inner electrode 12 (silver layers are printed on the printed tape; see paragraph 0048) on the layer of polymer varistor composite film until a stack of layers of the desired number has been formed; 
wherein inner electrodes 12 are interleaved in an alternating pattern to create two sets of inner electrodes, a first set extending to a first side of the stack of layers and a second set extending to a second side of the stack of layers (see figures 2-3; step 52).
Regarding claim 12, Tan traches he method further comprising: 
forming a first end termination cap 16 (see figure 1) disposed the first side of the stack and electrically connected to the first set of alternating interleaved electrodes; and 
forming a second end termination cap (also 16) disposed the second side of the stack and electrically connected to the second set of alternating interleaved electrodes.
Regarding claims 13 and 14, Tan teaches the method, wherein the varistor powder comprises a mixture of zinc oxide particles mixed with metal oxides, metallic ion salts, or a combination of metal oxides and metallic ion salts (at least aluminum, lithium and/or sintering additives; see at least paragraphs 0027-0020).
Regarding claim 15, Tan teaches the method, wherein the inner electrodes 12 and the first and second end caps are composed of silver, copper, nickel, aluminum or zinc in foil, paste or epoxy form (at least silver for the inner electrode 12 and the outer terminal 16; see paragraphs 0024 and 0025).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al.
Regarding claim 7, Tan teaches the claimed invention except for listing a range for the filler having a size distribution having a standard deviation within about 10%.
Tan, however, teaches adding in grain growth inhibitor additive (see paragraphs 0028-0029) to the filler to control the grain size distribution to a minimum (uniformity of distribution; see paragraph 0041), thus controlling varistor performance.
	It would have been obvious to one skilled in the art before the effective filing date of the current invention to have employed the teachings of Tan to reach a desired filler size distribution, since Tan clearly teaches for uniform filler distribution is achieve by a grain growth inhibitor additive, and additive allows for controlling varistor performance.      
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hirose et al., teaches a high ESD varistor with metal oxide additives.  Fu et al., teaches a ZnO varistor with metal oxide additives.  Endo et al., teaches a ZnO varistor with a polymer matrix.  Kluge-Weiss et al., teaches a doped ZnO varistor with a polymer matrix.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994. The examiner can normally be reached 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYUNG S. LEE
Primary Examiner
Art Unit 2833



/KYUNG S LEE/Primary Examiner, Art Unit 2833